Case: 14-11529   Date Filed: 06/26/2015   Page: 1 of 3


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 14-11529
                          Non-Argument Calendar
                        ________________________

                    D.C. Docket No. 0:14-cv-60347-WPD



DELVIN MCKINNEY,

                                                           Petitioner-Appellant,

                                    versus

UNITED STATES OF AMERICA,

                                                          Respondent-Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                               (June 26, 2015)

Before TJOFLAT, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

     Delvin McKinney was convicted of six drug-trafficking offenses, which
                     Case: 14-11529       Date Filed: 06/26/2015      Page: 2 of 3


included distributing cocaine within 1,000 feet of a school and playground area.

On July 21, 2005, the District Court sentenced McKinney to concurrent prison

terms of life imprisonment on one count and 360 months on the remaining counts,

and imposed a special assessment of $600 ($100 on each count). McKinney

appealed his convictions, and we affirmed. United States v. McKinney, 219 F.

App’x. 921 (11th Cir. 2007). 1 On February 22, 2008, McKinney filed a motion for

a new trial based on newly discovered evidence and requested an evidentiary

hearing. The District Court denied McKinney’s motion. And, on February 17,

2009, we affirmed the District Court’s decision. United States v. McKinney, 312 F.

App’x. 247 (11th Cir. 2009).

          On March 5, 2008, McKinney moved the District Court to vacate his

convictions and sentences pursuant to 28 U.S.C. § 2255. The District Court denied

the motion on May 6, 2008. And, on April 6, 2009, we denied a certificate of

appealability. On January 27, 2014, McKinney moved the District Court for leave

to amend the motion he filed on March 5, 2008. The District Court denied the

motion on January 30, 2014, as an attempt to file a successive § 2255 motion

without obtaining leave of the Court of Appeals. McKinney now appeals from that

decision.

          The District Court was correct that it lacked jurisdiction to entertain

          1
              While his appeal was pending, McKinney filed several motions for a new trial. All were
denied.
                                                    2
              Case: 14-11529   Date Filed: 06/26/2015   Page: 3 of 3


McKinney’s successive § 2255 motion. To file such a motion in the District Court,

McKinney must first obtain leave of this court. See 28 U.S.C. § 2255(h).

      AFFIRMED.




                                        3